
	
		I
		112th CONGRESS
		1st Session
		H. R. 3648
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Bishop of New
			 York (for himself and Mr.
			 Landry) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1986 to
		  ensure that annual expenditures from the Harbor Maintenance Trust Fund to pay
		  for operation and maintenance costs are allocated equitably among eligible
		  harbor projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harbor Fairness Act of
			 2011.
		2.Assessment of
			 dredging needsSection 210 of
			 the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended by
			 adding at the end the following:
			
				(c)Assessment of
				operation and maintenance needs
					(1)In
				generalNot later than 90 days after the date of enactment of
				this subsection, and biennially thereafter, the Secretary shall assess the
				total operation and maintenance needs of the harbors referred to in subsection
				(a)(2), including harbors used—
						(A)for commercial
				navigation;
						(B)for commercial
				fishing;
						(C)for subsistence,
				including harbors utilized by Indian tribes (as defined in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) for
				subsistence and ceremonial purposes;
						(D)as harbors of
				refuge;
						(E)for transportation
				of persons;
						(F)in relation to
				domestic energy production, including harbors related to the fabrication,
				servicing, or supply of domestic offshore energy production facilities;
						(G)by the Secretary
				of the department in which the Coast Guard is operating;
						(H)for recreation
				purposes; and
						(I)for any other
				authorized purpose.
						(2)Report to
				CongressIn conjunction with the transmittal by the President of
				the budget of the United States for fiscal year 2013, and biennially
				thereafter, the Secretary shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report that, with respect to commercial
				navigation projects for the harbors referred to in subsection (a)(2)—
						(A)identifies the
				operation and maintenance costs associated with the projects, including those
				costs required to achieve and maintain the authorized length, width, and depth
				for the projects, on a project-by-project basis;
						(B)identifies the
				amount of funding requested in the President’s budget for the operation and
				maintenance costs associated with the projects, on a project-by-project
				basis;
						(C)identifies the
				unmet operation and maintenance needs associated with the projects, on a
				project-by-project basis; and
						(D)identifies the
				harbors for which the President will allocate funding over next 5 fiscal years
				for operation and maintenance activities, on a project-by-project basis,
				including the amounts to be allocated for such
				purposes.
						.
		3.Allocation and
			 expenditures for local harbor projectsSection 210 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2238) is further amended by adding at the
			 end the following:
			
				(d)Expenditures for
				operation and maintenance of harbor projects
					(1)In
				generalTo the maximum extent
				practicable, the Secretary shall make expenditures to pay for operation and
				maintenance costs of the harbors referred to in subsection (a)(2), including
				expenditures of funds appropriated from the Harbor Maintenance Trust Fund,
				based on an equitable allocation of funds among all such harbors, regardless of
				the size or tonnage throughput of the harbor.
					(2)CriteriaIn
				determining the equitable allocation of funds under paragraph (1), the
				Secretary—
						(A)shall utilize the
				information obtained in the assessment conducted under subsection (c);
						(B)shall consider the
				national and regional significance of harbor operation and maintenance;
				and
						(C)shall not make
				such allocation based solely on the tonnage transiting through a harbor.
						(3)Minimum
				allocation for moderate and low use waterwaysNotwithstanding the
				requirements of paragraph (1), in making expenditures described in paragraph
				(1) for each of fiscal years 2013 and 2014, the Secretary shall allocate not
				less than 40 percent of the total amount of the expenditures to pay for
				operation and maintenance costs of moderate and low use harbors, as identified
				by the Secretary.
					(4)Emergency
				expendituresNothing in this subsection shall prohibit the
				Secretary from making an expenditure to pay for the operation and maintenance
				costs of a specific harbor, including the transfer of funding from the
				operation and maintenance of a separate project, if—
						(A)the Secretary
				determines that such action is necessary to address the navigation needs of a
				harbor where safe navigation has been severely restricted due to an unforeseen
				event; and
						(B)the Secretary
				provides advance notice and information on the need for such a determination to
				the Committee on Transportation and Infrastructure and the Committee on
				Appropriations of the House of Representatives and the Committee on Environment
				and Public Works and the Committee on Appropriations of the
				Senate.
						.
		
